His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, -as follows:
On Rehearing,
Upon the original hearing we held substantially that the property of one who has regularly paid to the State the taxes due by him upon his property, cannot legally be sold for taxes by the State, even though the assessment upon which the taxes were paid as aforesaid did not properly describe his property, but, on the contrary, more aptly fitted property belonging to another.
*18Opinion and decree, November 10, 1913.
Rehearing refused November 24, 1913.
Writ denied, December 16, 1913.
Upon the application for a rehearing- onr attention was directed to the case of In Re Quaker Realty Company, Praying, etc., 6 Court of Appeal, 220, which'we find does undoubtedly announce and apply a. contrary doctrine, but one which upon a thorough re-examination of the authorities appears to -be in direct conflict with the jurisprudence as established by our Supreme Court.
Bernstein vs. Leeper, 118 La., 1098.
Boeksh vs. Lumber Co., 115 La., 351.
Kellogg vs. McFatter, 111 La., 1037.
Page vs. Kidd, 121 La., 2.
Bender vs. Bailey, 130 L¡a., 341.
Lefebre vs. Negrotto, 44 A., 792.
The facts in the Bernstein case and in the Page case are identical with those in the present case, while the principle applied in all these cases is in accord with thar announced in our original opinion herein. The case of Quaker Realty Company, supra, must be overruled, and we will abide by our former opinion and decree.
It is accordingly ordered that our original decree herein be reinstated and be made the judgment of this Court.
Former decree reinstated.
Original opinion Volume X, page 308.